Citation Nr: 0000224	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1998 rating 
decision from the Department of Veterans Affairs (hereinafter 
VA) Nashville, Tennessee, Regional Office (hereinafter RO).


FINDINGS OF FACT

1.  The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective December 1, 1985.

2.  The veteran's current disabilities include degenerative 
joint disease of the left hand, evaluated as 40 percent 
disabling; degenerative joint disease of the right hand, 
evaluated as 20 percent disabling; degenerative joint disease 
of the lumbar spine, evaluated as 20 percent disabling; 
degenerative joint disease of the cervical spine, evaluated 
as 20 percent disabling; traumatic degenerative changes, 
evaluated as 10 percent disabling; tonsillectomy, evaluated 
as noncompensable; arthritis of the shoulders, spine, hips 
and legs, evaluated as noncompensable; a prostate disorder, 
evaluated as noncompensable; a kidney disorder, evaluated as 
noncompensable; and generalized anxiety disorder, evaluated 
as noncompensable.  The combined total rating is 80 percent.

3.  The veteran's disabilities, when considered in 
combination, result in his inability to care for some of his 
daily personal needs without regular personal assistance from 
his spouse, and in an inability to protect himself from the 
hazards and dangers of his daily environment.

4.  The veteran is not shown to be substantial confined to 
his dwelling or immediate premises as a result of 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

2.  The criteria for entitlement to special monthly pension 
on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran contends that his disabilities are so severe that 
he is in need of the aid and attendance of another person or 
on account of being housebound.  The veteran reports that he 
requires the aid and the assistance of his spouse for 
everyday things, to include putting on his shoes and sock, 
zipping his clothes, cutting his toe nails, opening and 
closing doors, bending over to reach anything that is low; 
bending over to pick up anything of weight; and lifting his 
granddaughter.  He mentions that he is restricted because of 
his inability to walk and function normally.  He states that 
he is confined to his home and immediate premises.

Applicable statutory and regulatory provisions stipulate that 
an increased rate of pension is appropriate when an otherwise 
eligible veteran is in need of regular aid and attendance.  
See 38 U.S.C.A. § 1521(d).  These provisions require that 
such an veteran be a patient in a nursing home on account of 
mental or physical incapacity, or helpless or blind, or 
nearly so helpless or blind as to need the regular assistance 
of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

The regulations specifically require that determinations as 
to the need for aid and attendance be based on actual 
requirements of personal assistance from others.  38 C.F.R. 
§ 3.352(a).  In making such determinations, consideration is 
given to such conditions as the inability to dress or undress 
oneself or to keep clean and presentable; frequent need to 
adjust a special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be accomplished 
without assistance; inability to feed oneself through loss of 
coordination of the upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity (either physical or mental) that requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to the daily environment.  Id.  
"Bedridden" will be a proper basis for this determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
Id.  The Board points out that it is not required that all of 
these criteria must be present before a favorable decision 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with the situation as a whole.  Id.  It is only 
necessary that the evidence demonstrate that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id. 

The veteran was assigned a permanent and total disability 
evaluation for pension purposes, effective December 1, 1985.  
The veteran's current disabilities include degenerative joint 
disease of the left hand, evaluated as 40 percent disabling; 
degenerative joint disease of the right hand, evaluated as 20 
percent disabling; degenerative joint disease of the lumbar 
spine, evaluated as 20 percent disabling; degenerative joint 
disease of the cervical spine, evaluated as 20 percent 
disabling; traumatic degenerative changes, evaluated as 10 
percent disabling; tonsillectomy, evaluated as 
noncompensable; arthritis of the shoulders, spine, hips and 
legs, evaluated as noncompensable; a prostate disorder, 
evaluated as noncompensable; a kidney disorder, evaluated as 
noncompensable; and generalized anxiety disorder, evaluated 
as noncompensable.  The combined total rating is 80 percent.

A statement from the veteran's spouse dated in June 1998, 
reported that the veteran walked with two canes at all the 
time.  She stated that the veteran has been unable to put on 
his shoes and socks for approximately three years; to cut his 
toe nails; to button the buttons on his clothing; to 
straighten his clothing when they get twisted when he is 
trying to dress; to carry a cup of coffee or any other food; 
to load or unload groceries; to stand in church due to pain; 
to retrieve items that he drops; to pick up his small 
granddaughter; and to perform daily tasks, as these tasks 
require her assistance.  She reported that the veteran has to 
sleep in a recliner because he cannot lay flat.

A VA aid and attendance/housebound examination was conducted 
in August 1998.  At that time, the veteran stated that he 
required the regular assistance of his wife in his activities 
of daily living, primarily that he was unable to put on his 
own shoes and socks.  He stated that he could not tie his 
shoes and that he was unable to button any buttons, due to 
severe arthritis.  The veteran reported that he had chronic 
upper and lower back pain and severe arthritis in his hips.  
He noted that an orthopedic surgeon suggested that he undergo 
bilateral hip replacements.  The veteran stated that since 
the orthopedic surgeon was unable to guarantee a good result, 
the veteran was unwilling to have surgery.  It was noted that 
the veteran has never had a fractured bone that has been 
diagnosed by a physician, and has not had any type of 
surgery.  The visual screening was 20/30 in both eyes with 
corrected lenses.  It was indicated that the veteran was able 
to drive an automobile, although he was restricted in his 
endurance and did not drive further than 11 miles to the 
market.  He was not bedridden.  The veteran stated that he 
slept in a recliner as turning in a bed was difficult for him 
due to the arthritis in his back, as this aggravated his 
pain.  He utilized two canes when he walked about his home, 
and did not required a wheelchair.  He did not use any braces 
or other orthopedic devices.

On examination, the veteran provided a description of a 
typical day.  He stated that he eats at the table with his 
wife, moving about the house and watching television, 
occasionally driving to the market since his wife was unable 
to drive ( a distance of approximately 11 miles) and then 
sleeps in a recliner at night.  He was well developed and had 
a slight kyphosis on standing.  His gait was impaired due to 
decreased mobility of the hips, bilaterally, and a fixed 
extension of his lower back.  Upper extremities revealed grip 
to be equal, bilaterally.  He was able to touch all of the 
fingers to his thumb, bilaterally.  There was some evidence 
of osteoarthritis of the hands, primarily in the distal 
interphalangeal joints, bilaterally.  His strength was 
decreased and coordination ability to fasten clothing was 
diminished.  He had the ability to shave himself and toilet, 
on his own, and he was able to feed himself.  On examination 
of the lower extremities, the range of motion of both hips 
was markedly restricted.  His gait was restricted to 
approximately 6 inch to 12 inch step, bilaterally.  He 
required two canes to balance and support his weight when 
walking.  There was no evidence of atrophy or contractures.  
There was slight swelling in the left ankle.  There was no 
evidence of deformity of the thoracic spine, interfering with 
his breathing.  He was able to walk less than one block due 
to back and hip pain, and due to lack of endurance.  The 
examiner concluded that the veteran had a diagnosis of severe 
degenerative arthritis of the spine and both hips.

The Board finds the medical evidence, and the veteran and his 
wife's lay statements reasonably demonstrate that the 
veteran's physical disabilities require on a regular basis, 
the care and assistance of another person to perform the 
personal functions of daily living and to protect him from 
the hazards or dangers incident to his daily environment.  
Thus, entitlement to special monthly pension by reason of 
being in the need of aid and attendance of another person is 
warranted.  

Turning to the issue of whether the veteran's disabilities 
are of sufficient severity to render him housebound, pension 
benefits are payable by reason of being housebound when, in 
addition to having a single permanent disability rated as 100 
percent under the schedule, that he has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1502(c), 1521(e); 38 C.F.R. §§ 
3.351(d).

In the instant case, the veteran does not qualify for special 
monthly pension based on having one disability rated as 100 
percent disabling and additional disabilities independently 
ratable as at least 60 percent disabling.  Additionally, the 
Board notes that the veteran does not have a physical 
disability which renders him substantially immobile.  The 
most recent medical evidence found that the veteran could 
walk with two canes, albeit less than one block and could 
drive an automobile, although restricted by his endurance.  
Similarly, there were no other indications that he is, in 
fact, housebound.  Therefore, the veteran's disabilities are 
not sufficiently severe to provide a basis by which to grant 
special monthly pension benefits on account of being 
housebound.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. 
§ 3.351(d).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is granted, 
subject to the provisions governing the award of monetary 
benefits.  Entitlement to special monthly pension based on 
being housebound is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

